DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on June 2, 2017, is for a reissue examination for United States Patent Number US 9,047,547 B2, which issued to Okada (hereinafter “the ‘547 Patent”).

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114 based on the Reissue Application No. 15/612,045, including the fee set forth in 37 CFR § 1.17(e), was filed on May 3, 2021 in this reissue application after final rejection, which the request is acceptable and an RCE has been established.  Since this reissue application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Reissue applicant submitted a response (hereinafter “the Response”) along with the instant request for continued examination.  It has been entered.
Original claims 1-19 have been canceled; and new claims 20-62 were added, but the new claims 20-42 have been canceled since the instant reissue application was filed.  Currently, claims 43-62 are subject to the examination of this reissue application.

Claim Objection
Claims 43 and 60 are objected to because of the following informalities:
The claims 43 and 60 recite the limitation “the controller [chip] controlling the first and second semiconductor memory package” in line 17 of the claim 43 and in line 16 of the claim 60, wherein it seems the claimed subject matter “controller [chip]” that bona fide controls not only the first semiconductor memory package, but also the second semiconductor memory package. Thus, the claims 43 and 60 should recite the limitation foregoing such as “the controller [chip] controlling the first and second semiconductor memory packages,” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-60 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the claims 43 and 60, they respectively recite a limitation “two pin pairs for ground signal so that a ground signal is positioned on both sides of each of the pin pairs for differential data signal” in lines 32-34 of the claim 43 and in lines 31-32 of the claim 60.  However, the specification of the ‘547 Patent discloses “a second pin group which includes a plurality of pins including at least two pin pairs for differential signal, is arranged so that a ground is positioned on both sides of each of the pin pairs for differential signal, and is used only in the second mode” at col. 2, lines 36-40, which does not involve the meaning of the limitation foregoing, the recitation “two pin pairs for ground signal” in particular.
The claims 44-59 are dependent claims of the claim 43.

The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 60 is rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the reissue applicant regards as the invention.
The claim 60 recites the limitation “a function of remaining pins of the first pin group is stopped invalidated” in lines 37-38; however, it does not clearly point out whether the subject matter “function of remaining pins of the first pin group” is stopped and/or invalidated.  Thus, it makes the claim 60 be indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 43-46, 48, 50-57, and 60 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Nakamura [US 6,381,143 B1; hereinafter “Nakamura ‘143”] in view of Liu et al. [US 2006/0220201 A1; hereinafter “Liu”], and further in view of Nakamura et al. [US 2009/0254704 A1; hereinafter “Nakamura ‘704”] and Wang et al. [US 2005/0281010 A1; hereinafter “Wang”].
Referring to claim 43, Nakamura ‘143 discloses a semiconductor memory card (i.e., SD memory card 1 in Figs. 1-5) comprising:
a substrate (i.e., circuit substrate 25 in Figs. 1, 4, and 5) having
a front edge (i.e., left side of memory module 3 in Figs. 1, 4, and 5),
a back edge (i.e., right side of the memory module in Figs. 1, 4, and 5),
a central portion (i.e., middle area of the memory module in Figs. 1, 4, and 5),
a first surface (i.e., second surface 25b in Figs. 1, 4, and 5) and
a second surface (i.e., first surface 25a in Figs. 1, 4, and 5),
the front edge (i.e., said left side of the memory module) being an edge (i.e., short side 5a in Figs. 2-4) arranged on a side of an inserting direction (i.e., side of cutout 6 in Figs. 2-3) into a connector1 (See Figs. 1-3 and col. 7, lines 16-21),
the back edge  (i.e., said right side of the memory module) being an edge  (i.e., short side 5b in Figs. 2-4) arranged on an opposite side of the front edge (See Figs. 1-3 and col. 7, lines 16-21),
the central portion (i.e., said middle area of the memory module) being a portion arranged at a midpoint of the front edge and the back edge (i.e., Fig. 1 shows the middle area of the memory module that is a portion arranged between said left and right sides of the memory module);
a second semiconductor memory package (i.e., second electronic part 26b in Figs. 1, 4, and 5, which is an LSI package of SOP type constituting a flash memory with a large capacity; See col. 9, lines 14-16) mounted on the first surface of the substrate (i.e., said second electronic part mounted on said second surface of said circuit substrate in Fig. 1) 
the second semiconductor memory package (i.e., said second electronic part) being arranged between the central portion and the back edge on the first surface of the substrate (i.e., Fig. 4 shows that said second electronic part is arranged between the middle area and the right side of the memory module on said second surface of the circuit substrate; See col. 9, lines 22-26);
a controller chip (i.e., first electronic part 26a in Figs. 1 and 4, which is an LSI chip constituting a controller; See col. 9, lines 12-14) mounted between the front edge and the central portion on the second surface of the substrate (i.e., mounted between said left side and middle area of the memory module on the second surface of the substrate on said first surface by wire bonding; See Fig. 1 and col. 9, lines 12-14),
the controller chip (i.e., said first electronic part) having a rectangular shape with a first side and a second side  (See Fig. 8, wherein said first electronic part is rectangular having four sides, i.e., top side, bottom side, left side, and right side of said first electronic part),
the first side (e.g., said top side) being a side arranged on the side of the inserting direction (i.e., said top side of the first electronic part is arranged on the side of the SD memory card inserting direction in Fig. 8),
the second side (e.g., said bottom side) being a side different from the first side (i.e., said bottom side is a side different from said top side of said first electronic part in Fig. 8),
the controller chip (i.e., said first electronic part) having first terminals on the first side  (i.e., bonding terminals for wire bonding on said top side) and second terminals on the second side (i.e., bonding terminals for wire bonding on said bottom side; See col. 9, lines 12-14);
a first pin group (i.e., group of pins on left side of memory module 3 in Fig. 1) which includes a plurality of pins (i.e., a plurality of power-apply terminals 27 and their neighboring terminals in Fig. 8) arranged near the first side (i.e., near said top side) with aligning (See Fig. 8) along the first side on the second surface (i.e., along said top side on said first surface) to be electrically connected via first wires (i.e., bonding wires) to the first terminals (i.e., said bonding terminals for wire bonding on said top side) along the second surface of the substrate (i.e., along said first surface of the circuit substrate; See col. 9, lines 34-51); and
an exterior case (i.e., card case 2 Figs. 1-5; See col. 8, lines 21-39) housing the substrate (See col. 8, lines 57-61),
the exterior case (i.e., said card case) covering the second semiconductor memory package  (i.e., said second electronic part) on a side (i.e., second case 9 in Figs. 1-5) of the first surface of the substrate (i.e., said second surface of the circuit substrate in Figs. 1, 4, and 5),
the exterior case (i.e., said card case) covering the controller chip (i.e., said first electronic part) and exposing the plurality of pins on a side (i.e., first case 8 in Figs. 1-5) of the second surface of the substrate (i.e., said first surface of the circuit substrate in Figs. 1, 4, and 5).
Nakamura ‘143 does not expressly teach a first semiconductor memory package mounted on the first surface of the substrate with a first connection terminal of the first semiconductor memory package touched on a first pad on the first surface of the substrate, the first semiconductor memory package being arranged between the front edge and the central portion on the first surface of the substrate; and an exterior case housing the substrate, the exterior case covering the first semiconductor memory package and the second semiconductor memory package on a side of the first surface of the substrate, the exterior case covering the controller chip and exposing the plurality of first pins and the plurality of second pins on a side of the second surface of the substrate.
Liu discloses a semiconductor memory card (i.e., memory card in Fig. 1 and circuit of substrate in Fig. 5), wherein
a first semiconductor memory package (i.e., memory chip 30 on the right side in Fig. 5) and a second semiconductor memory package (i.e., memory chip 30 on the left side in Fig. 5) are mounted on a first surface (i.e., top surface of PCB) of a substrate (i.e., circuit substrate 3 in Fig. 5; See ¶ [0015]),
the first semiconductor memory package (i.e., said memory chip on the right side) mounted on the first surface of the substrate (i.e., top surface of PCB of said circuit substrate) with a first connection terminal of the first semiconductor memory package touched on a first pad on the first surface of the substrate (i.e., pins of said memory chip on the right side touched on a soldering points on said top surface of PCB; See Fig. 5),
the first semiconductor memory package (i.e., said memory chip on the right side) being arranged between a front edge (i.e., edge having ribs 31 and gaps 32 on the right side in Fig. 5) and a central portion (i.e., middle area of said circuit substrate in Fig. 5) on the first surface (i.e., said top surface of PCB) of the substrate (i.e., said circuit substrate), and
the second semiconductor memory package (i.e., said memory chip on the left side) being arranged between the central portion (i.e., said middle area of the circuit substrate) and a back edge (i.e., edge having ribs 31 and gaps 32 on the left side in Fig. 5) on the first surface (i.e., said top surface of PCB) of the substrate (i.e., said circuit substrate); and
an exterior case (i.e., case 1 in Fig. 1) covering the first semiconductor memory package and the second semiconductor memory package (i.e., said memory chips) on a side of the first surface (i.e., side of said top surface of PCB) of the substrate (i.e., molding case on the top of said circuit substrate; See ¶ [0004]), and exposing a plurality of pins (i.e., electrical connection part 33 in Fig. 1) on a side of the second surface (i.e., side of a bottom surface of PCB) of the substrate  (i.e., said circuit substrate; See Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added the first semiconductor memory package (i.e., memory chip on the left side) and formed said exterior case by a burying those semiconductor memory packages, as disclosed by Liu, in the semiconductor memory card (i.e., SD memory card), as disclosed by Nakamura ‘143, for the advantage of providing more interior space for those semiconductor memory packages (i.e., chips) and stronger structure (See Liu, ¶¶ [0020]-[0021]).
Nakamura ‘143, as modified by Liu, does not teach the controller chip controlling the first and second semiconductor memory package and being capable of operating in a first mode and a second mode in which data is transferred at a higher speed than the first mode, the plurality of first pins functioning as four data pins, one command pin, one power source pin, one clock pin, and two ground pins in the first mode, part of the plurality of first pins being used both in the first and second modes; and a second pin group which includes a plurality of second pins, which functions as at least two pin pairs for differential data signal and two pin pairs for ground signal so that a ground signal is positioned on both sides of each of the pin pairs for differential data signal, the plurality of second pins being used in the second mode.
Nakamura ‘704 discloses a semiconductor memory card (i.e., memory card 20 in Fig. 1), wherein
a controller chip (i.e., differential interface circuit 30 of Fig. 6) controlling a semiconductor memory package (i.e., nonvolatile memory device; See ; See ¶ [0038] and ¶ [0048]) and being capable of operating in a first mode (i.e., SD mode) and a second mode (i.e., high speed mode) in which data is transferred at a higher speed than the first mode (See ¶ [0041]),
a first pin group (i.e., pins for SD mode) which includes a plurality of first pins (i.e., contact pads 201-209 in Figs. 1 and 3) functioning as four data pins (i.e., contact pads for Data Line (Bit 3) 201, Data Line (Bit 0) 207, Data Line (Bit 1) 208, and Data Line (Bit 2) 209 in Figs. 4 and 15), one command pin (i.e., contact pad for Command/Response 202 in Figs. 4 and 15), one power source pin (i.e., contact pad for Power Source 204 in Figs. 4 and 15), one clock pin (i.e., contact pad for Clock 205 in Figs. 4 and 15), and two ground pins (i.e., contact pads for Grounds 203 and 206 in Figs. 4 and 15) in the first mode (i.e., said SD mode; See Figs. 4, 15, and ¶¶ [0010] and [0041]), part of the plurality of first pins being used both in the first and second modes (i.e., contact pads 203, 204, and 206-209 in Fig. 3 are used in said SD mode and high speed mode; See Fig. 4 and  ¶ [0043]); and
a second pin group (i.e., pins for high speed mode) which includes a plurality of second pins (i.e., contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3), which functions as at least two pin pairs for differential data signal (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4) and two pin pairs for ground signal (i.e., two pin pairs of Differential Data Line for earth potential level “Ground” or low potential level “L” on pins 203 and 206 in Fig. 4) so that a ground signal (i.e., earth potential level “Ground” or low potential level “L”) is positioned on both sides of each of pin pairs for differential data signal (i.e., pin pair Differential Data Line (Bit 0, +/- Sides) 202a/202b being arranged between contact pad 201 outputting fixed potential, e.g., at the low potential level “L”, and contact pad 203 having earth potential level “Ground”, and said Differential Data Line (Bit 1, +/- Sides) being arranged between contact pad 203 having earth potential level “Ground” and contact pad 206 having earth potential level “Ground” in Figs. 3-4; See ¶¶ [0051]-[0055]), 
the plurality of second pins (i.e., said contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3) being used in the second mode (i.e., used only in said high speed mode; See ¶ [0042]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said second mode operation and its enabling elements (i.e., high speed mode) of the semiconductor memory card (i.e., memory card, e.g., flash memory), as disclosed by Nakamura ‘704, in the semiconductor memory card (i.e., SD memory card), as disclosed by Nakamura ‘143, as modified by Liu, for the advantage of enabling to transfer data at high speed, while assuring compatibility with the conventional memory card (See Nakamura ‘704, ¶ [0018]).
Nakamura ‘143, as modified by Liu and Nakamura ‘704, does not expressly teach that the plurality of second pins are arranged near the second side with aligning along the second side on the second surface to be electrically connected via second wires to the second terminals along the second surface of the substrate.
Wang discloses a semiconductor memory card (i.e., memory card 200 in Figs. 5-6), wherein
a first pin group (i.e., first group 122 in Fig. 1(A)) which includes a plurality of first pins (i.e., First CP 122-1 through Eighth CP 122-8 in Fig. 1(A)) arranged in a line at the front end portion (i.e., said front edge) of the semiconductor memory card (See Fig. 1(A) and ¶ [0010]); and
a second pin group (i.e., second group 124 in Fig. 1(A)) which includes a plurality of second pins (i.e., Ninth CP 124-1 through Twelfth CP 124-4 and Thirteenth CP 126 in Fig. 1(A)) including at least two pin pairs (i.e., pin pair 124-1, 124-2 and pin pair 124-3, 124-4 in Fig. 1(A); See ¶ [0030]) being used only in the second mode (i.e., only used in Ver. 4.0 MMC memory card; See ¶ [0032]), wherein
the plurality of second pins (i.e., said Ninth CP through Twelfth CP and Thirteenth CP) are arranged near a second side (i.e., R2 in Fig. 1(A)) with aligning along the second side on the second surface to be electrically connected via second wires (i.e., conductive traces 118 between said Ninth CP through Twelfth CP and controller IC 130 in Fig. 1(A)) to second terminals (i.e., said controller IC terminals) along the second surface of the substrate (i.e., top side of PCB 110 in Fig. 1(A); See ¶¶ [0036]-[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said second mode operation and its enabling elements (i.e., high speed mode) of the semiconductor memory card (i.e., memory card, e.g., flash memory), as disclosed by Wang, in the semiconductor memory card (i.e., SD memory card), as disclosed by Nakamura ‘143, as modified by Liu and Nakamura ‘704, for the benefit of the provision that the plurality of pins (i.e., contact pads) do not extend behind a first side (i.e., first row R1), thereby facilitating a switch region that is located behind the first side (i.e., said first row R1) and adjacent to longer side edge (See Wang, Fig. 1(A) and ¶ [0036]).

Referring to claim 44, Nakamura ‘704 teaches
in the second mode (i.e., said high speed mode), among the first pins (i.e., among said contact pads 201-209 in Figs. 1 and 3), any of adjacent two out of ones that function as the data pins, the command pin, and the clock pin in the first mode (in this case, contact pads for Data Line (Bit 0) 207, Data Line (Bit 1) 208 in Fig. 3) are changed to a pin pair for differential clock signal (i.e., pin pair Differential Clock Input (+ Side) 207 and Differential Clock Input (- Side) 208 in Fig. 4) so that the pin pairs function as the pin pair for differential clock signal (See ¶ [0067]), and a function of remaining pins of the first pin group is invalidated (i.e., disabling the function of contact pads 201, 202, and 205 in Figs. 1 and 3; See Fig. 4 and ¶ [0051]).

Referring to claim 45, Wang teaches that
the second pin group (i.e., second group 124 in Fig. 1(A)) is arranged at a position that is offset from the central portion in the inserting direction  (i.e., at a second row R2 that is offset from the middle of PCBA 100 in the direction from back edge 115 to front edge 111 in Fig. 1(A)) and that is near the central portion of the substrate (i.e., said second row R2 is near the middle of PCB 110 in Fig. 1(A)).

Referring to claim 46, Wang teaches that
the second pin group (i.e., second group 124 in Fig. 1(A)) is arranged to be divided into a plurality of rows (i.e., first and second subgroups) in a first direction (i.e., R2 direction in Fig. 1(A); See ¶ [0030]).

Referring to claim 48, Nakamura ’704 teaches that
each of the second pins (i.e., contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 for said high speed mode in Figs. 1 and 3) is arranged without being offset in a direction perpendicular to the inserting direction with respect to the first pins (i.e., each of said contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 is arranged without being offset in a direction perpendicular to said inserting direction with respect to contact pads 201-209 for said SD mode in Figs. 1 and 3).

Referring to claim 50, Nakamura ’704 teaches that
an area of each of the second pins (i.e., each of Differential Data Line (Bit 0, + Side) 202a, Differential Data Line (Bit 0, - Side) 202b, Differential Data Line (Bit 1, + Side) 205a, and Differential Data Line (Bit 1, - Side) 205b in Fig. 3) is smaller than an area of each of the first pins (i.e., area of each of Data Line (Bit 3) 201, Data Line (Bit 0) 207, Data Line (Bit 1) 208, and Data Line (Bit 2) 209 in Fig. 3).

Referring to claim 51, Nakamura ‘143, as modified by Liu, Nakamura ‘704, and Wang, teaches that
the second wires (i.e., wires between controller IC 130 and the contact pads 124-1 through 124-4 in Fig. 1(A); Wang) that connect respective second pins for differential data signal and the controller chip (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4; Nakamura ’704) are formed on the second surface of substrate (i.e., PCB 110 of Fig. 1(A); Wang) to have approximately equal length (See Wang, Fig 1(A)).

Referring to claim 52, Nakamura ‘143, as modified by Liu, Nakamura ‘704, and Wang, teaches
the second wires (i.e., wires between controller IC 130 and the contact pads 124-1 through 124-4 in Fig. 1(A); Wang) that connect respective second pins for differential data signal and the controller chip (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4; Nakamura ’704) are formed approximately in parallel on the substrate (i.e., PCB 110 of Fig. 1(A); Wang) for each of the pin pairs (See Wang, Fig 1(A)).

Referring to claim 53, Nakamura ‘143, as modified by Liu, Nakamura ‘704, and Wang, teaches
the second wires (i.e., wires between controller IC 130 and the contact pads 124-1 through 124-4 in Fig. 1(A); Wang) that connect respective second pins for differential data signal and the controller chip (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4; Nakamura ’704) have approximately equal length (See Wang, Fig 1(A)) and are formed approximately in parallel on the substrate (i.e., PCB 110 of Fig. 1(A); Wang) for each of the pin pairs (See Wang, Fig 1(A)).

Referring to claim 54, Nakamura ‘143, as modified by Liu, Nakamura ‘704, and Wang, teaches
each first wire (i.e., wires between controller IC 130 and the contact pads 124-1 through 124-4 in Fig. 1(A); Wang) that connects each of the four first pins for data and the controller chip (i.e., Data Line (Bit 3) 201, Data Line (Bit 0) 207, Data Line (Bit 1) 208, and Data Line (Bit 2) 209 in Figs. 4 and 15; Nakamura ’704),
a first wire that connects the first pin for clock and the controller chip (i.e., Line for Clock 205 in Figs. 4 and 15), and
a first wire that connects the first pin for command and the controller chip (i.e., Line for Command/Response 202 in Figs. 4 and 15) are formed on the second surface of the substrate (i.e., controller IC 130 on PCB 110 in Fig. 1(A)) to have approximately equal length (See Wang, Fig 1(A)).

Referring to claim 55, Nakamura ‘704 teaches
when seen through from a direction perpendicular to the first surface of the substrate (i.e., looking down from above memory card 20 in Figs. 1-3), a side edge of the exterior case has an outer shape (i.e.. notch 25 in Fig. 3) that indicates the exterior case is compatible with the second mode (i.e., high speed mode; See ¶ [0059]).

Referring to claim 56, Nakamura ’704 teaches that
the exterior case (i.e., case of memory card 20 in Fig. 1) has a notch (i.e., second notch 25b in Fig. 1; See ¶ [0040]) as the outer shape (See Fig. 1 and ¶ [0063]). 

Referring to claim 57, Nakamura ’704 teaches that
at least one of first pins (i.e., Data Line (Bit 2) 209 in Fig. 3) has an expanded portion (i.e., notch 25 in Fig. 3; See ¶ [0043] and ¶ [0063]) that indicates the exterior case (i.e., case of memory card 20 in Fig. 1) is compatible with the second mode (i.e., high speed mode; See ¶¶ [0041]-[0042]).

Claim 58 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Nakamura ‘143 [US 6,381,143 B1] in view of Liu [US 2006/0220201 A1], Nakamura ‘704 [US 2009/0254704 A1], and Wang [US 2005/0281010 A1] as applied to claims 43-46, 48, 50-57, and 60 above, and further in view of what was well known in the art, as exemplified by Oshima [US 7,392,343 B2].
Referring to claim 58, Nakamura ‘143, as modified by Liu, Nakamura ‘704, and Wang, discloses all the limitations of the claim 58 including that the semiconductor memory package is a flash memory (i.e., flash memory; See Nakamura ‘143, col. 9, lines 12-18) except that does not expressly teach the flash memory is a NAND-type flash memory.
However, a NAND-type flash memory in a semiconductor memory package is well known in the art of semiconductor memory card, as evidenced by Oshima, such that
a semiconductor memory card (i.e., memory card 1 in Fig. 1) includes a semiconductor memory package (i.e., NAND type flash memory 3 of Fig. 1), wherein
the semiconductor memory package (i.e., said NAND type flash memory) is a NAND-type flash memory (See col. 3, lines 39-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used said NAND-type flash memory, as exemplified by Oshima, for said semiconductor memory package (i.e., LSI package of SOP type constituting a flash memory), as discloses by Nakamura ‘143, as modified by Liu, Nakamura ‘704, and Wang, since it was well known to one of ordinary skill in the art for providing an inexpensive memories with a large capacity and a large erase block size (See Oshima, col. 1, lines 31-34).

Claim 59 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Nakamura ‘143 [US 6,381,143 B1] in view of Liu [US 2006/0220201 A1], Nakamura ‘704 [US 2009/0254704 A1], and Wang [US 2005/0281010 A1] as applied to claims 43-46, 48, 50-57, and 60 above, and further in view of Court Authority [“In re Aller, 105 USPQ 233”; hereinafter “Aller”] as “Optimum Range”.
Referring to claim 59, Nakamura ‘143, as modified by Liu, Nakamura ‘704, and Wang, discloses date transfer speed of the first mode is about 50 Mbyte/sec, and date transfer speed of the second mode is about 250 Mbyte/sec (See Nakamura ‘704, ¶ [0067]) except that does not expressly teach that date transfer speed of the first mode is 20 Mbyte/sec, and date transfer speed of the second mode is 300 Mbyte/sec.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have implemented said date transfer speed of the first mode in a range of slower data transfer such as 20 Mbyte/sec, and said date transfer speed of the second mode in a range of higher data transfer such as 300 Mbyte/sec, since it has been held that where the general conditions of a claim are disclosed in the prior art, such that said data transfer speed may be determined by a frequency of an embodied data transfer clock (See Nakamura ‘704, ¶ [0067]), discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to claim 60, Nakamura ‘143 discloses a semiconductor memory card (i.e., SD memory card 1 in Figs. 1-5) comprising:
a substrate (i.e., circuit substrate 25 in Figs. 1, 4, and 5) having
a front edge (i.e., left side of memory module 3 in Figs. 1, 4, and 5),
a back edge (i.e., right side of the memory module in Figs. 1, 4, and 5),
a central portion (i.e., middle area of the memory module in Figs. 1, 4, and 5),
a first surface (i.e., second surface 25b in Figs. 1, 4, and 5) and
a second surface (i.e., first surface 25a in Figs. 1, 4, and 5),
the front edge (i.e., said left side of the memory module) being an edge (i.e., short side 5a in Figs. 2-4) arranged on a side of an inserting direction (i.e., side of cutout 6 in Figs. 2-3) into a connector2 (See Figs. 1-3 and col. 7, lines 16-21),
the back edge  (i.e., said right side of the memory module) being an edge  (i.e., short side 5b in Figs. 2-4) arranged on an opposite side of the front edge (See Figs. 1-3 and col. 7, lines 16-21),
the central portion (i.e., said middle area of the memory module) being a portion arranged at a midpoint of the front edge and the back edge (i.e., Fig. 1 shows the middle area of the memory module that is a portion arranged between said left and right sides of the memory module);
a second semiconductor memory package (i.e., second electronic part 26b in Figs. 1, 4, and 5, which is an LSI package of SOP type constituting a flash memory with a large capacity; See col. 9, lines 14-16) mounted on the first surface of the substrate (i.e., said second electronic part mounted on said second surface of said circuit substrate in Fig. 1) with a second connection terminal of the second semiconductor memory package (i.e., pins on the LSI package of said second electronic part in Figs. 1 and 8) touched on a second pad on the first surface of the substrate (i.e., soldered to a pad on said second surface; See col. 9, lines 17-18),
the second semiconductor memory package (i.e., said second electronic part) being arranged between the central portion and the back edge on the first surface of the substrate (i.e., Fig. 4 shows that said second electronic part is arranged between the middle area and the right side of the memory module on said second surface of the circuit substrate; See col. 9, lines 22-26);
a controller (i.e., first electronic part 26a in Figs. 1 and 4, which is an LSI chip constituting a controller; See col. 9, lines 12-14) mounted on the second surface of the substrate (i.e., mounted between said left side and middle area of the memory module on the second surface of the substrate on said first surface by wire bonding; See Fig. 1 and col. 9, lines 12-14),
the controller (i.e., said first electronic part) having a rectangular shape with a first side and a second side  (See Fig. 8, wherein said first electronic part is rectangular having four sides, i.e., top side, bottom side, left side, and right side of said first electronic part),
the first side (e.g., said top side) being a side arranged on the side of the inserting direction (i.e., said top side of the first electronic part is arranged on the side of the SD memory card inserting direction in Fig. 8),
the second side (e.g., said bottom side) being a side different from the first side (i.e., said bottom side is a side different from said top side of said first electronic part in Fig. 8),
the controller (i.e., said first electronic part) having first terminals on the first side  (i.e., bonding terminals for wire bonding on said top side) and second terminals on the second side (i.e., bonding terminals for wire bonding on said bottom side; See col. 9, lines 12-14);
a first pin group (i.e., group of pins on left side of memory module 3 in Fig. 1) which includes a plurality of pins (i.e., a plurality of power-apply terminals 27 and their neighboring terminals in Fig. 8) arranged near the first side (i.e., near said top side) with aligning (See Fig. 8) along the first side on the second surface (i.e., along said top side on said first surface) to be electrically connected via first wires (i.e., bonding wires) to the first terminals (i.e., said bonding terminals for wire bonding on said top side) along the second surface of the substrate (i.e., along said first surface of the circuit substrate; See col. 9, lines 34-51).
Nakamura ‘143 does not expressly teach a first semiconductor memory package mounted on the first surface of the substrate with a first connection terminal of the first semiconductor memory package touched on a first pad on the first surface of the substrate, the first semiconductor memory package being arranged between the front edge and the central portion on the first surface of the substrate.
Liu discloses a semiconductor memory card (i.e., memory card in Fig. 1 and circuit of substrate in Fig. 5), wherein
a first semiconductor memory package (i.e., memory chip 30 on the right side in Fig. 5) and a second semiconductor memory package (i.e., memory chip 30 on the left side in Fig. 5) are mounted on a first surface (i.e., top surface of PCB) of a substrate (i.e., circuit substrate 3 in Fig. 5; See ¶ [0015]),
the first semiconductor memory package (i.e., said memory chip on the right side) mounted on the first surface of the substrate (i.e., top surface of PCB of said circuit substrate) with a first connection terminal of the first semiconductor memory package touched on a first pad on the first surface of the substrate (i.e., pins of said memory chip on the right side touched on a soldering points on said top surface of PCB; See Fig. 5),
the first semiconductor memory package (i.e., said memory chip on the right side) being arranged between a front edge (i.e., edge having ribs 31 and gaps 32 on the right side in Fig. 5) and a central portion (i.e., middle area of said circuit substrate in Fig. 5) on the first surface (i.e., said top surface of PCB) of the substrate (i.e., said circuit substrate), and
the second semiconductor memory package (i.e., said memory chip on the left side) being arranged between the central portion (i.e., said middle area of the circuit substrate) and a back edge (i.e., edge having ribs 31 and gaps 32 on the left side in Fig. 5) on the first surface (i.e., said top surface of PCB) of the substrate (i.e., said circuit substrate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added the first semiconductor memory package (i.e., memory chip on the left side) and formed said exterior case by a burying those semiconductor memory packages, as disclosed by Liu, in the semiconductor memory card (i.e., SD memory card), as disclosed by Nakamura ‘143, for the advantage of providing more interior space for those semiconductor memory packages (i.e., chips) and stronger structure (See Liu, ¶¶ [0020]-[0021]).
Nakamura ‘143, as modified by Liu, does not teach the controller controlling the first and second semiconductor memory package and being capable of operating in a first mode and a second mode in which data is transferred at a higher speed than the first mode, the plurality of first pins functioning as four data pins, one command pin, one power source pin, one clock pin, and two ground pins in the first mode, part of the plurality of first pins being used both in the first and second modes; and a second pin group which includes a plurality of second pins, which functions as at least two pin pairs for differential data signal and two pin pairs for ground signal so that a ground signal is positioned on both sides of each of the pin pairs for differential data signal, the plurality of second pins being used in the second mode, wherein in the second mode, among the respective first pins, any of adjacent two out of ones that function as the data pins, the command pin, and the clock pin in the first mode are changed to a pin pair for differential clock signal to function as the pin pair for differential clock signal, and a function of remaining pins of the first pin group is stopped invalidated.
Nakamura ‘704 discloses a semiconductor memory card (i.e., memory card 20 in Fig. 1), wherein
a controller chip (i.e., differential interface circuit 30 of Fig. 6) controlling a semiconductor memory package (i.e., nonvolatile memory device; See ; See ¶ [0038] and ¶ [0048]) and being capable of operating in a first mode (i.e., SD mode) and a second mode (i.e., high speed mode) in which data is transferred at a higher speed than the first mode (See ¶ [0041]),
a first pin group (i.e., pins for SD mode) which includes a plurality of first pins (i.e., contact pads 201-209 in Figs. 1 and 3) functioning as four data pins (i.e., contact pads for Data Line (Bit 3) 201, Data Line (Bit 0) 207, Data Line (Bit 1) 208, and Data Line (Bit 2) 209 in Figs. 4 and 15), one command pin (i.e., contact pad for Command/Response 202 in Figs. 4 and 15), one power source pin (i.e., contact pad for Power Source 204 in Figs. 4 and 15), one clock pin (i.e., contact pad for Clock 205 in Figs. 4 and 15), and two ground pins (i.e., contact pads for Grounds 203 and 206 in Figs. 4 and 15) in the first mode (i.e., said SD mode; See Figs. 4, 15, and ¶¶ [0010] and [0041]), part of the plurality of first pins being used both in the first and second modes (i.e., contact pads 203, 204, and 206-209 in Fig. 3 are used in said SD mode and high speed mode; See Fig. 4 and  ¶ [0043]); and
a second pin group (i.e., pins for high speed mode) which includes a plurality of second pins (i.e., contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3), which functions as at least two pin pairs for differential data signal (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4) and two pin pairs for ground signal (i.e., two pin pairs of Differential Data Line for earth potential level “Ground” or low potential level “L” on pins 203 and 206 in Fig. 4) so that a ground signal (i.e., earth potential level “Ground” or low potential level “L”) is positioned on both sides of each of pin pairs for differential data signal (i.e., pin pair Differential Data Line (Bit 0, +/- Sides) 202a/202b being arranged between contact pad 201 outputting fixed potential, e.g., at the low potential level “L”, and contact pad 203 having earth potential level “Ground”, and said Differential Data Line (Bit 1, +/- Sides) being arranged between contact pad 203 having earth potential level “Ground” and contact pad 206 having earth potential level “Ground” in Figs. 3-4; See ¶¶ [0051]-[0055]), 
the plurality of second pins (i.e., said contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3) being used in the second mode (i.e., used only in said high speed mode; See ¶ [0042]),
in the second mode (i.e., said high speed mode), among the respective first pins (i.e., among respective pads of said contact pads 201-209 in Figs. 1 and 3), any of adjacent two out of ones that function as the data pins, the command pin, and the clock pin in the first mode (in this case, contact pads for Data Line (Bit 0) 207, Data Line (Bit 1) 208 in Fig. 3) are changed to a pin pair for differential clock signal (i.e., pin pair Differential Clock Input (+ Side) 207 and Differential Clock Input (- Side) 208 in Fig. 4) to function as the pin pair for differential clock signal (See ¶ [0067]), and a function of remaining pins of the first pin group is stopped invalidated (i.e., disabling the function of contact pads 201, 202, and 205 in Figs. 1 and 3; See Fig. 4 and ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said second mode operation and its enabling elements (i.e., high speed mode) of the semiconductor memory card (i.e., memory card, e.g., flash memory), as disclosed by Nakamura ‘704, in the semiconductor memory card (i.e., SD memory card), as disclosed by Nakamura ‘143, as modified by Liu, for the advantage of enabling to transfer data at high speed, while assuring compatibility with the conventional memory card (See Nakamura ‘704, ¶ [0018]).
Nakamura ‘143, as modified by Liu and Nakamura ‘704, does not expressly teach that the plurality of second pins are arranged near the second side with aligning along the second side on the second surface to be electrically connected via second wires to the second terminals along the second surface of the substrate.
Wang discloses a semiconductor memory card (i.e., memory card 200 in Figs. 5-6), wherein
a first pin group (i.e., first group 122 in Fig. 1(A)) which includes a plurality of first pins (i.e., First CP 122-1 through Eighth CP 122-8 in Fig. 1(A)) arranged in a line at the front end portion (i.e., said front edge) of the semiconductor memory card (See Fig. 1(A) and ¶ [0010]); and
a second pin group (i.e., second group 124 in Fig. 1(A)) which includes a plurality of second pins (i.e., Ninth CP 124-1 through Twelfth CP 124-4 and Thirteenth CP 126 in Fig. 1(A)) including at least two pin pairs (i.e., pin pair 124-1, 124-2 and pin pair 124-3, 124-4 in Fig. 1(A); See ¶ [0030]) being used only in the second mode (i.e., only used in Ver. 4.0 MMC memory card; See ¶ [0032]), wherein
the plurality of second pins (i.e., said Ninth CP through Twelfth CP and Thirteenth CP) are arranged near a second side (i.e., R2 in Fig. 1(A)) with aligning along the second side on the second surface to be electrically connected via second wires (i.e., conductive traces 118 between said Ninth CP through Twelfth CP and controller IC 130 in Fig. 1(A)) to second terminals (i.e., said controller IC terminals) along the second surface of the substrate (i.e., top side of PCB 110 in Fig. 1(A); See ¶¶ [0036]-[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said second mode operation and its enabling elements (i.e., high speed mode) of the semiconductor memory card (i.e., memory card, e.g., flash memory), as disclosed by Wang, in the semiconductor memory card (i.e., SD memory card), as disclosed by Nakamura ‘143, as modified by Liu and Nakamura ‘704, for the benefit of the provision that the plurality of pins (i.e., contact pads) do not extend behind a first side (i.e., first row R1), thereby facilitating a switch region that is located behind the first side (i.e., said first row R1) and adjacent to longer side edge (See Wang, Fig. 1(A) and ¶ [0036]).

Claim 61 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Nakamura ‘143 [US 6,381,143 B1] in view of Nakamura ‘704 [US 2009/0254704 A1], and further in view of Wang [US 2005/0281010 A1].
Referring to claim 61, Nakamura ‘143 discloses a semiconductor memory card (i.e., SD memory card 1 in Figs. 1-5) that includes:
a semiconductor memory (i.e., second electronic part 26b in Figs. 1, 4, and 5, which is an LSI package of SOP type constituting a flash memory with a large capacity; See col. 9, lines 14-16) mounted on a first surface of a substrate (i.e., circuit substrate 25 in Figs. 1, 4, and 5) and
a controller (i.e., first electronic part 26a in Figs. 1 and 4, which is an LSI chip constituting a controller; See col. 9, lines 12-14) mounted on a second surface (i.e., first surface 25a in Figs. 1, 4, and 5) of the substrate (i.e., mounted on said first surface by wire bonding; See Fig. 1 and col. 9, lines 12-14),
the substrate (i.e., said second electronic part mounted on said second surface of said circuit substrate in Fig. 1) having
a front edge (i.e., left side of memory module 3 in Figs. 1, 4, and 5),
a back edge (i.e., right side of the memory module in Figs. 1, 4, and 5),
a central portion (i.e., middle area of the memory module in Figs. 1, 4, and 5),
the first surface (i.e., said second surface) and
the second surface (i.e., said first surface),
the front edge (i.e., said left side of the memory module) being an edge (i.e., short side 5a in Figs. 2-4) arranged on a side of an inserting direction (i.e., side of cutout 6 in Figs. 2-3) into a connector3 (See Figs. 1-3 and col. 7, lines 16-21),
the back edge  (i.e., said right side of the memory module) being an edge  (i.e., short side 5b in Figs. 2-4) arranged on an opposite side of the front edge (See Figs. 1-3 and col. 7, lines 16-21),
the central portion (i.e., said middle area of the memory module) being a portion arranged at a midpoint of the front edge and the back edge (i.e., Fig. 1 shows the middle area of the memory module that is a portion arranged between said left and right sides of the memory module),
the controller (i.e., said first electronic part) having a rectangular shape with a first side and a second side  (See Fig. 8, wherein said first electronic part is rectangular having four sides, i.e., top side, bottom side, left side, and right side of said first electronic part), 
the first side (e.g., said top side) being a side arranged on the side of the inserting direction (i.e., said top side of the first electronic part is arranged on the side of the SD memory card inserting direction in Fig. 8),
the second side (e.g., said bottom side) being a side different from the first side (i.e., said bottom side is a side different from said top side of said first electronic part in Fig. 8),
the controller (i.e., said first electronic part) having first terminals on the first side  (i.e., bonding terminals for wire bonding on said top side) and second terminals on the second side (i.e., bonding terminals for wire bonding on said bottom side; See col. 9, lines 12-14),
the semiconductor memory card (i.e., said SD memory card) comprising:
a first pin group (i.e., group of pins on left side of memory module 3 in Fig. 1) which includes a plurality of pins (i.e., a plurality of power-apply terminals 27 and their neighboring terminals in Fig. 8) arranged near the first side (i.e., near said top side) with aligning (See Fig. 8) along the first side on the second surface (i.e., along said top side on said first surface) to be electrically connected via first wires (i.e., bonding wires) to the first terminals (i.e., said bonding terminals for wire bonding on said top side) along the second surface of the substrate (i.e., along said first surface of the circuit substrate; See col. 9, lines 34-51).
Nakamura ‘143 does not teach the controller controlling the semiconductor memory and being capable of operating in a first mode and a second mode in which data is transferred at a higher speed than the first mode, the plurality of first pins functioning as four data pins, one command pin, one power source pin, one clock pin, and two ground pins in the first mode, part of the plurality of first pins being used both in the first mode and the second mode; and a second pin group which includes a plurality of second pins, which functions as a pin pair for differential data signal and a pin pair for ground signal so that the pin pair for differential data signal is positioned between the pin pair for ground signal, a paired wires connected to the pin pair for differential signal is provided between a first wire connected the first ground pin and a second wire connected the second ground pin, the plurality of second pins being used in the second mode, wherein in the second mode, among the respective first pins, any of adjacent two out of ones that function as the data pins, the command pin, and the clock pin in the first mode function as the pin pair for differential clock signal, and remaining first pins of the first pins are invalidated.
Nakamura ‘704 discloses a semiconductor memory card (i.e., memory card 20 in Fig. 1), wherein
a controller (i.e., differential interface circuit 30 of Fig. 6) controlling a semiconductor memory (i.e., nonvolatile memory device; See ; See ¶ [0038] and ¶ [0048]) and being capable of operating in a first mode (i.e., SD mode) and a second mode (i.e., high speed mode) in which data is transferred at a higher speed than the first mode (See ¶ [0041]),
a first pin group (i.e., pins for SD mode) which includes a plurality of first pins (i.e., contact pads 201-209 in Figs. 1 and 3) functioning as four data pins (i.e., contact pads for Data Line (Bit 3) 201, Data Line (Bit 0) 207, Data Line (Bit 1) 208, and Data Line (Bit 2) 209 in Figs. 4 and 15), one command pin (i.e., contact pad for Command/Response 202 in Figs. 4 and 15), one power source pin (i.e., contact pad for Power Source 204 in Figs. 4 and 15), one clock pin (i.e., contact pad for Clock 205 in Figs. 4 and 15), and two ground pins (i.e., contact pads for Grounds 203 and 206 in Figs. 4 and 15) in the first mode (i.e., said SD mode; See Figs. 4, 15, and ¶¶ [0010] and [0041]), part of the plurality of first pins being used both in the first and second modes (i.e., contact pads 203, 204, and 206-209 in Fig. 3 are used in said SD mode and high speed mode; See Fig. 4 and  ¶ [0043]); and
a second pin group (i.e., pins for high speed mode) which includes a plurality of second pins (i.e., contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3), which functions as a pin pair for differential data signal (i.e., pin pair Differential Data Line (Bit 0, + Side) 202a and Differential Data Line (Bit 0, - Side) 202b, and pin pair Differential Data Line (Bit 1, + Side) 205a and Differential Data Line (Bit 1, - Side) 205b in Fig. 4) and a pin pair for ground signal (i.e., two pin pairs of Differential Data Line for earth potential level “Ground” or low potential level “L” on pins 203 and 206 in Fig. 4) so that the pin pair for differential data signal is positioned between the pin pair for ground signal (i.e., earth potential level “Ground” or low potential level “L”), a paired wires connected to the pin pair for differential signal is provided between a first wire connected the first ground pin and a second wire connected the second ground pin (i.e., earth potential level “Ground” or low potential level “L” is positioned on both sides of each of pin pair Differential Data Line (Bit 0, +/- Sides) 202a/202b being arranged between contact pad 201 outputting fixed potential, e.g., at the low potential level “L”, and contact pad 203 having earth potential level “Ground”, and said Differential Data Line (Bit 1, +/- Sides) being arranged between contact pad 203 having earth potential level “Ground” and contact pad 206 having earth potential level “Ground” in Figs. 3-4; See ¶¶ [0051]-[0055]), 
the plurality of second pins (i.e., said contact pads 202a, 202b, 203, 204, 205a, 205b, and 206-209 in Figs. 1 and 3) being used in the second mode (i.e., used only in said high speed mode; See ¶ [0042]),
wherein in the second mode (i.e., said high speed mode), among the respective first pins (i.e., among respective pads of said contact pads 201-209 in Figs. 1 and 3), any of adjacent two out of ones that function as the data pins, the command pin, and the clock pin in the first mode (in this case, contact pads for Data Line (Bit 0) 207, Data Line (Bit 1) 208 in Fig. 3) function as the pin pair for differential clock signal (i.e., pin pair Differential Clock Input (+ Side) 207 and Differential Clock Input (- Side) 208 in Fig. 4; See ¶ [0067]), and remaining first pins are invalidated (i.e., disabling the function of contact pads 201, 202, and 205 in Figs. 1 and 3; See Fig. 4 and ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said second mode operation and its enabling elements (i.e., high speed mode) of the semiconductor memory card (i.e., memory card, e.g., flash memory), as disclosed by Nakamura ‘704, in the semiconductor memory card (i.e., SD memory card), as disclosed by Nakamura ‘143, as modified by Liu, for the advantage of enabling to transfer data at high speed, while assuring compatibility with the conventional memory card (See Nakamura ‘704, ¶ [0018]).
Nakamura ‘143, as modified by Nakamura ‘704, does not expressly teach that the plurality of second pins are arranged near the second side with aligning along the second side on the second surface to be electrically connected via second wires to the second terminals along the second surface of the substrate.
Wang discloses a semiconductor memory card (i.e., memory card 200 in Figs. 5-6), wherein
a first pin group (i.e., first group 122 in Fig. 1(A)) which includes a plurality of first pins (i.e., First CP 122-1 through Eighth CP 122-8 in Fig. 1(A)) arranged in a line at the front end portion (i.e., said front edge) of the semiconductor memory card (See Fig. 1(A) and ¶ [0010]); and
a second pin group (i.e., second group 124 in Fig. 1(A)) which includes a plurality of second pins (i.e., Ninth CP 124-1 through Twelfth CP 124-4 and Thirteenth CP 126 in Fig. 1(A)) including at least two pin pairs (i.e., pin pair 124-1, 124-2 and pin pair 124-3, 124-4 in Fig. 1(A); See ¶ [0030]) being used only in the second mode (i.e., only used in Ver. 4.0 MMC memory card; See ¶ [0032]), wherein
the plurality of second pins (i.e., said Ninth CP through Twelfth CP and Thirteenth CP) are arranged near a second side (i.e., R2 in Fig. 1(A)) with aligning along the second side on the second surface to be electrically connected via second wires (i.e., conductive traces 118 between said Ninth CP through Twelfth CP and controller IC 130 in Fig. 1(A)) to second terminals (i.e., said controller IC terminals) along the second surface of the substrate (i.e., top side of PCB 110 in Fig. 1(A); See ¶¶ [0036]-[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said second mode operation and its enabling elements (i.e., high speed mode) of the semiconductor memory card (i.e., memory card, e.g., flash memory), as disclosed by Wang, in the semiconductor memory card (i.e., SD memory card), as disclosed by Nakamura ‘143, as modified by Nakamura ‘704, for the benefit of the provision that the plurality of pins (i.e., contact pads) do not extend behind a first side (i.e., first row R1), thereby facilitating a switch region that is located behind the first side (i.e., said first row R1) and adjacent to longer side edge (See Wang, Fig. 1(A) and ¶ [0036]).

Claim 62 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Nakamura ‘143 [US 6,381,143 B1] in view of Nakamura ‘704 [US 2009/0254704 A1] and Wang [US 2005/0281010 A1] as applied to claim 61 above, and further in view of Court Authority4 “Aller”.
Referring to claim 62, Nakamura ‘143, as modified by Nakamura ‘704, and Wang, discloses date transfer speed of the first mode is about 50 Mbyte/sec, and date transfer speed of the second mode is about 250 Mbyte/sec (See Nakamura ‘704, ¶ [0067]) except that does not expressly teach that date transfer speed of the first mode is 20 Mbyte/sec, and date transfer speed of the second mode is 300 Mbyte/sec.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have implemented said date transfer speed of the first mode in a range of slower data transfer such as 20 Mbyte/sec, and said date transfer speed of the second mode in a range of higher data transfer such as 300 Mbyte/sec, since it has been held that where the general conditions of a claim are disclosed in the prior art, such that said data transfer speed may be determined by a frequency of an embodied data transfer clock (See Nakamura ‘704, ¶ [0067]), discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Reissue applicant's arguments filed on May 3, 2021 have been fully considered but they are not persuasive.
In response to the reissue applicant’s argument with respect to the claims rejection based on Kaneko5 in the Response page 12, lines 11-19, the reissue applicant’s argument is moot because the new ground of rejection on the newly proposed claims does not rely on the reference Kaneko applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to the reissue applicant’s arguments with respect to “Nakamura ‘704 and Nakamura ‘143 are silent about face-down type implementation and therefore fail to teach a combination of face-down type implementation and face-up type implementation for different surfaces of a substrate” in the Response page 12, lines 20-25, the Examiner respectfully disagrees.
Contrary to the reissue applicant’s arguments, Nakamura ‘143 discloses a combination of face-down type implementation for semiconductor memory package on an upper surface of a substrate and face-up type implementation for controller chip on an lower surface of the substrate (i.e., face-down type implementation for second electronic part 26b on an upper surface 25b of a circuit substrate 25 and face-up type implementation for controller chip 26a on a lower surface 25a of the substrate in Fig. 4).
Therefore, the reissue applicant’s arguments on these points are not persuasive.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claim 476, the claim limitations of the claim 47 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the second side is a side on an opposite side of the inserting direction, the first pin group and the second pin group are arranged to sandwich a region on the second surface of the substrate in which the controller chip is mounted.
With respect to claim 495, the claim limitations of the claim 49 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that a side edge adjoining the front edge, the second side is a side adjoining the first side, the second pin group is arranged between the second side and the side edge.

Conclusion
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571)272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The element “connector” is not a part of the claimed invention.
        2 The element “connector” is not a part of the claimed invention.
        3 The element “connector” is not a part of the claimed invention.
        4 In re Aller, 105 USPQ 233
        5 Kaneko [US 2003/0221066 A1] “Memory Card and Memory Card Data Recording Method”
        6 Claims 47 and 49 have been rejected under 35 U.S.C. § 112 (pre-AIA ), 1st paragraph set forth in this Office action.